NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MICHAEL DELGALLO,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D17-2549
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Krug, Judge.

Michael D. Gelety, Ft. Lauderdale, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and MORRIS, JJ., Concur.